DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Claims 1-23 are pending.
Information Disclosure Statement
3. There is no IDS present in the application. 
Claim Rejections - 35 USC § 103
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5a. Claims 1, 3, 5-7, 10-12, 14, 16-18 and 21-23  are rejected under 35 U.S.C. 103 as being unpatentable over Giles-Komar et al. (PGPUB No. 20090202549) and Reichert et al., (U. S. Patent No. 9803010) in view of NCT02349061 (Pub date August 3, 2016) and Touma et al., (J. Rheumatol. (2011), Vol. 38, p.275-284).
The Giles-Komar et al. reference teaches a method for modulating or treating a IL-12 related immune disease, which includes systemic lupus erythematosus by administering IL-12 antibody [0184, 0185]. The reference teaches CDRH1-3 sequences SEQ ID No: 1-3 and CDRL1-3 sequences SEQ ID No: 4-6 of the instant invention [0065, 0067]. In addition, the reference also discloses light and heavy chain variable regions of SEQ ID No.7 and 8 [0065, 0067}. Addition of methotrexate with antibody is also disclosed [0198]. Treatment of pathologic conditions is effected by administering an effective amount or dosage of at least one anti-IL-12 antibody composition that total, on 
Reichert et al. reference discloses that Ustekinumab antibody binds p40 subunit of IL-23 and IL-12 (col. 17, lines 15-20). SEQ ID No. 7 (heavy chain variable domain) and 8 (light chain variable domain) of the instant invention, (col. 17, lines 20-25) and CDR sequences 1-6 of the instant invention are recited in lines (col. 17, lines 26-27). Sequences for ustekinumab are provided SEQ ID Nos: 16-25 (col. 17, lines 31-33, Table 5). Further, SEQ ID No. 10 of the instant invention is identical to SEQ ID No. 24 and SEQ ID No. 11 of the instant invention is identical to SEQ ID No. 25 (Table 5).
NCT02349061 study discloses administration of ustekinumab (STELARA) to subjects with active Systemic Lupus Erythematosus (SLE) and assessed for response using the Systemic Lupus Erythematosus Response Index 2000 (SRI-4) (p.3). Participants will receive weight-range based dosing of approximately 6 mg/kg of ustekinumab intravenously at Week 0 followed by ustekinumab 90 mg subcutaneously every 8 weeks up to Week 40 (p.3). Approximately 6 mg/kg of ustekinumab reads on 6mg/kg ± 1.5mg/kg recited in claims 3 and 14 of the instant invention. Participants will maintain stable concomitant treatment through Week 48, with safety follow-up through Week 56 (p.3). Systemic Lupus Erythematosus Responder index (SRI-4) is defined as a 
Touma et al., discloses Systemic Lupus Erythematosus Disease Activity Index 2000 (SLEDAI-2K) Responder Index 50 (SRI-50) an index to measure improvement in disease manifestation on follow up visits (abstract). SLEDAI-2K 0 (anchor visit) was determined on the baseline visit and the SRI-50 scores were determined on a follow-up visit at 1 to 3 months (p.276, col.2). The reference teaches that compared to SLEDAI-2K, SLEDAI (SRI-50) could document a minimum 50% improvement in disease manifestations among lupus patients (p.276, col.1).
Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate a method to treat active Systemic Lupus Erythematosus by administering ustekinumab antibody (comprising SEQ ID No. 1-6 or comprising SEQ ID NO. 7 and 8 or comprising SEQ ID NO: 10 and 11) to subjects and evaluating the efficacy using SLEDAI-2K by modifying the teachings from Giles-Komar et al., Reichert et al., NCT02349061 and Touma et al.. The motivation to combine the teaching is to use the anti-IL-12/IL-23p40 antibody   comprising SEQ ID No. 1-6 or comprising SEQ ID NO. 7 and 8 or comprising SEQ ID NO: 10 and 11 and evaluate the efficacy the antibody treatment using SLEDAI-2K Responder Index-50 (S2K RI-50) scores. NCT02349061 teaching discloses various 
Therefore, the instant invention is prima facie obvious over Giles-Komar et al. (PGPUB No. 20090202549) and Reichert et al., (U. S. Patent No. 9803010) in view of NCT02349061 (Pub date August 3, 2016) and Touma et al., (J. Rheumatol. (2011), Vol. 38, p.275-284).
5b. Claims 2, 4, 8, 9, 13, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Giles-Komar et al. (PGPUB No. 20090202549) and Reichert et al., (U. S. Patent No. 9803010) in view of NCT02349061 (Pub date August 3, 2016) and Touma et al., (J. Rheumatol. (2011), Vol. 38, p.275-284) as applied to claims 1, 3, 5-7, 10-12, 14, 16-18 and 21-23 above, and further in view of STELARA® (ustekinumab) administration instruction revised 9/2016.
The teachings of Giles-Komar et al., Reichert et al., NCT02349061 and Touma et al.. However, the references do not disclose the formulations for administration and the initial IV dose disclosed in the instant invention. 
STELARA® administration instruction discloses that up to 55kg 260mg, between 55kg and 85 kg 390mg and more than 85kg 520mg is administered intravenously initially (p.4). The maintenance dose is 90mg administered subcutaneously 8 weeks 
Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate a method to treat active Systemic Lupus Erythematosus by administering ustekinumab antibody (comprising SEQ ID No. 1-6 or comprising SEQ ID NO. 7 and 8 or comprising SEQ ID NO: 10 and 11) to subjects intravenously and subcutaneously and further evaluating the efficacy using SLEDAI-2K scoring by modifying the teachings from Giles-Komar et al., Reichert et al., NCT02349061, Touma et al. and STELARA® (ustekinumab) administration instruction. 
The motivation to combine the teaching is to use the anti-IL-12/IL-23p40 antibody   comprising SEQ ID No. 1-6 or comprising SEQ ID NO. 7 and 8 or comprising SEQ ID NO: 10 and 11 by administering the antibody both intravenously and subcutaneously in formulation as taught by STELAR administration protocol to evaluate the efficacy using S2K RI-50 scale. One of skilled in the art would optimize the initial dose for IV administration followed by subcutaneously administration of the antibody. 
Therefore, the instant invention is prima facie obvious  over Giles-Komar et al. (PGPUB No. 20090202549) and Reichert et al., (U. S. Patent No. 9803010) in view of NCT02349061 (Pub date August 3, 2016) and Touma et al., (J. Rheumatol. (2011), Vol. 38, p.275-284) as applied to claims 1, 3, 5-7, 10-12, 14, 16-18 and 21-23 above, and further in view of STELARA® (ustekinumab) administration instruction revised 9/2016.
Double Patenting
6. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 4 of ‘734 patent are directed to an antibody comprising SEQ ID NO: 7 and 8. This is identical to SEQ ID NO:7 (VH) and 8 (VL) of the instant invention. Reichert et al. reference discloses that Ustekinumab antibody binds p40 subunit of IL-23 and IL-12 (col. 17, lines 15-20) and teaches SEQ ID No. 7 (heavy chain variable domain; SEQ ID NO:22) and 8 (light chain variable domain; SEQ ID NO: 23) of the instant invention.  In addition, ‘734 patent discloses that the antibody of the invention can be used in a therapeutic method for modulating or treating disorders including, among others Systemic Lupus Erythematosus (SLE) (col. 31, lines 29-31). NCT02349061 (Pub date August 3, 2016) provides for the monitoring of the treatment outcome with SLEDAI-2K scale. The mode of administration and doses are also disclosed. In the NCT02349061 document. Touma et al., discloses Systemic Lupus Erythematosus Disease Activity Index 2000 (SLEDAI-2K) Responder Index 50 (SRI-50) an index to measure improvement in disease manifestation on follow up visits (abstract). SLEDAI-2K 0 (anchor visit) was determined on the baseline visit and the SRI-50 scores were determined on a follow-up visit at 1 to 3 months (p.276, col.2). The reference teaches that compared to SLEDAI-2K, SLEDAI (SRI-50) could document a minimum 50% improvement in disease manifestations among lupus patients (p.276, col.1).
Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010).
6b. Claims 1, 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No.7166285 in view of Reichert et al., (U. S. Patent No. 9803010) further in view  of NCT02349061 (Pub date August 3, 2016) and Touma et al., (J. Rheumatol. (2011), Vol. 38, p.275-284).
Claims 1 and 4 of ‘285 patent are directed to an antibody comprising SEQ ID NO: 1-3 HCDR (1-3) and LCDR (4-6)  This is identical to SEQ ID Nos: 1-6 of the instant invention. Reichert et al. reference discloses that Ustekinumab antibody binds p40 subunit of IL-23 and IL-12 (col. 17, lines 15-20). Reichert et al. discloses CDR H1-3 SEQ ID Nos. 16-18 and CDRL1-3 SEQ ID Nos. 19-21. In addition, ‘285 patent discloses that the antibody of the invention can be used in a therapeutic method for modulating or treating disorders including, among others Systemic Lupus Erythematosus (SLE) (col. 31, lines 29-31). NCT02349061 (Pub date August 3, 2016) provides for the monitoring of the treatment outcome with SLEDAI-2K scale. The mode of administration and doses are also disclosed in the NCT02349061 document.  Touma et al., discloses Systemic Lupus Erythematosus Disease Activity Index 2000 (SLEDAI-2K) Responder Index 50 (SRI-50) an index to measure improvement in disease manifestation on follow up visits (abstract). SLEDAI-2K 0 (anchor visit) was determined on the baseline visit and the 
Therefore, it would have been obvious to treat SLE by administering anti-IL-12/IL-23p40 antibody comprising CDR sequences SEQ ID NO. 1-6 in the dosages disclosed. Thus, the conflicting claims are not patentably distinct from each other (as the specification of the patent discloses the use for treating the same disease with the same antibody as that of the present claims). See also Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010).
6c. Claims 1, 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No.7887807 in view of  Reichert et al., (U. S. Patent No. 9803010) further in view  of NCT02349061 (Pub date August 3, 2016) and Touma et al., (J. Rheumatol. (2011), Vol. 38, p.275-284). 
Claims 1, 2 and 4 of ‘807 patent are directed to an antibody comprising SEQ ID NO: 1-3 HCDR (1-3) and LCDR (4-6). This is identical to SEQ ID Nos: 1-6 of the instant invention. Reichert et al. reference discloses that Ustekinumab antibody binds p40 subunit of IL-23 and IL-12 (col. 17, lines 15-20). Reichert et al. discloses CDR H1-3 SEQ ID Nos. 16-18 and CDRL1-3 SEQ ID Nos. 19-21. In addition, ‘807 patent discloses that the antibody of the invention can be used in a therapeutic method for modulating or treating disorders including, among others Systemic Lupus Erythematosus (SLE) (col. 31, lines 29-31). NCT02349061 (Pub date August 3, 2016) provides for the monitoring of the treatment outcome with SLEDAI-2K scale. The mode of administration and doses 
Therefore, it would have been obvious to treat SLE by administering anti-IL-12/IL-23p40 antibody comprising CDR sequences SEQ ID NO. 1-6 in the dosages disclosed. Thus, the conflicting claims are not patentably distinct from each other (as the specification of the patent discloses the use for treating the same disease with the same antibody as that of the present claims). See also Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010).
6d. Claims 1-8, 9, 12, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, 7, 8 and 10 of U.S. Patent No.9676848 in view of Reichert et al., (U. S. Patent No. 9803010) and  NCT02349061 (Pub date August 3, 2016) further in view of  Touma et al., (J. Rheumatol. (2011), Vol. 38, p.275-284) and STELARA® (ustekinumab) administration instruction revised 9/2016.
Claims 1, 2, 3 and 5 of ‘848 patent are directed to an antibody comprising SEQ ID NO: 1-3 HCDR (1-3) and LCDR (4-6). This is identical to SEQ ID Nos: 1-6 of the instant invention. Reichert et al. reference discloses that Ustekinumab antibody binds 
 In addition, ‘848 patent discloses that the antibody of the invention can be used in a therapeutic method for modulating or treating disorders including, among others Systemic Lupus Erythematosus (SLE) (col. 31, lines 29-31). NCT02349061 (Pub date August 3, 2016) provides for the monitoring of the treatment outcome with SLEDAI-2K scale. The mode of administration and doses are also disclosed in the NCT02349061 document.  Touma et al., discloses Systemic Lupus Erythematosus Disease Activity Index 2000 (SLEDAI-2K) Responder Index 50 (SRI-50) an index to measure improvement in disease manifestation on follow up visits (abstract). SLEDAI-2K 0 (anchor visit) was determined on the baseline visit and the SRI-50 scores were determined on a follow-up visit at 1 to 3 months (p.276, col.2). The reference teaches that compared to SLEDAI-2K, SLEDAI (SRI-50) could document a minimum 50% improvement in disease manifestations among lupus patients (p.276, col.1). Furthermore, the STELAR administration instruction teaches the various pharmaceutical compositions. Therefore, it would have been obvious to treat SLE by administering anti-IL-12/IL-23p40 antibody comprising CDR sequences SEQ ID NO. 1-6 or SEQ ID NO: 7 and 8 in the dosages disclosed. Thus, the conflicting claims are not patentably distinct Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010).
6e. Claims 1-3, 8, 9 , 12-14, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, 7, 9, 10, 11  and 13-15 of U.S. Patent No.10259867 and Reichert et al., (U. S. Patent No. 9803010) in view  of NCT02349061 (Pub date August 3, 2016) and Touma et al., (J. Rheumatol. (2011), Vol. 38, p.275-284).
Claims 1-3, 5, 6, 7, 9, 10, 11 and 13 of ‘867 patent are directed to method of administering an antibody comprising SEQ ID NO: 1-3 HCDR (1-3) and LCDR (4-6) to reduce SLE. This is identical to SEQ ID Nos: 1-6 of the instant invention. ‘867 also discloses SEQ ID NO: 7 and 8 of the instant invention. Reichert et al. reference discloses that Ustekinumab antibody binds p40 subunit of IL-23 and IL-12 (col. 17, lines 15-20). Reichert et al. discloses CDR H1-3 SEQ ID Nos. 16-18 and CDRL1-3 SEQ ID Nos. 19-21.  NCT02349061 (Pub date August 3, 2016) provides for the monitoring of the treatment outcome with SLEDAI-2K scale. The mode of administration and doses are also disclosed in the NCT02349061 document.  Touma et al., discloses Systemic Lupus Erythematosus Disease Activity Index 2000 (SLEDAI-2K) Responder Index 50 (SRI-50) an index to measure improvement in disease manifestation on follow up visits (abstract). SLEDAI-2K 0 (anchor visit) was determined on the baseline visit and the SRI-50 scores were determined on a follow-up visit at 1 to 3 months (p.276, col.2). The reference teaches that compared to SLEDAI-2K, SLEDAI (SRI-50) could document a minimum 50% improvement in disease manifestations among lupus patients (p.276, 
6f. Claims 1, 4, 9-14, 17 and 22-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No16/139683 (reference application) in view of Touma et al., (J. Rheumatol. (2011), Vol. 38, p.275-284).
 . Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to  treating SLE by administering anti IL-12/IL-23p40 antibody. Touma et al., discloses Systemic Lupus Erythematosus Disease Activity Index 2000 (SLEDAI-2K) Responder Index 50 (SRI-50) an index to measure improvement in disease manifestation on follow up visits (abstract). SLEDAI-2K 0 (anchor visit) was determined on the baseline visit and the SRI-50 scores were determined on a follow-up visit at 1 to 3 months (p.276, col.2). The reference teaches that compared to SLEDAI-2K, SLEDAI (SRI-50) could document a minimum 50% improvement in disease manifestations among lupus patients (p.276, col.1). Therefore, it would have been obvious to treat SLE (reduce symptoms) by administering anti-IL-12/IL-23p40 antibody
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
7. No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892.  The examiner can normally be reached on M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645